Citation Nr: 0201390	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  01-07 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to November 
1970. 

The veteran's claim folder had to be rebuilt when VA was 
unable to obtain his original file.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision rendered by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran entitlement to service 
connection for schizophrenia.

A hearing was to be held at the Board in December 2001.  The 
veteran canceled this hearing stating he was unable to 
attend.


REMAND

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in the disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C. § 1153 
(West 1991 & Supp. 2001); 38 C.F.R. 3.306(a) (2001). 

The veteran's record of evidence did not provide an opinion 
as to whether active military service aggravated the 
veteran's preexisting condition, schizophrenia. The VA's 
statutory duty to assist the veteran includes the duty to 
obtain recent treatment records so that the evaluation of the 
disability by a VA examiner will be a fully informed one.

Accordingly, this case is REMANDED for the following:

1.  After obtaining the appropriate 
authorization from the veteran, the RO 
should attempt obtain copies of the 
psychiatric hospitalizations cited by 
veteran to have occurred over the last 
thirty years.

2.  The RO should obtain a medical 
opinion, i.e., by scheduling the veteran 
for a VA examination for compensation 
purposes.  The claims folder should be 
available to the physician for review. 
The physician should state whether it is 
more likely than not that the veteran's 
pre-existing and current disability was 
aggravated during service and explain the 
basis for the opinion.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC). An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 


